239 U.S. 195 (1915)
CRANE
v.
PEOPLE OF THE STATE OF NEW YORK.
No. 388.
Supreme Court of United States.
Argued October 12, 1915.
Decided November 29, 1915.
ERROR TO THE COURT OF SPECIAL SESSIONS, FIRST DISTRICT, CITY OF NEW YORK, STATE OF NEW YORK.
Mr. James F. McKenney for plaintiff in error submitted.
Mr. Robert S. Johnstone, with whom Mr. Charles Albert Perkins, District Attorney, and Mr. George Z. Medale were on the brief, for defendant in error.
*197 MR. JUSTICE McKENNA delivered the opinion of the court.
This case was argued and submitted with Heim v. McCall, ante, p. 175, just decided. It involves the criminal feature of § 14 of the Labor Law of the State which was the subject of the opinion in Heim v. McCall, ante, p. 175. It provided that a violation of the section should constitute a misdemeanor and be punished by fine or imprisonment, or by both.
The case was commenced by information which accused Crane, plaintiff in error, while engaged as a contractor with the city in the construction of a public work of such city, by virtue of a contract entered into with the city, of having employed three persons not then citizens of the United States.
The public work was the construction of catch or sewer basins.
The defense was the unconstitutionality of the law and that it was in violation of the treaties of the United States with foreign countries.
The treaties were put in evidence over the objection of the prosecuting officer and a motion was made to dismiss the information on the grounds above stated. The motion was denied, and plaintiff in error found guilty and sentenced to pay a fine of $50, or, in default thereof, to be committed to the city prison for the term of ten days.
*198 The case was then appealed to the Appellate Division of the Supreme Court and there heard with Heim v. McCall, ante, p. 175.
The judgment was reversed. This action was not sustained by the Court of Appeals. In that court and in the Appellate Division the cases were heard together and decided by the same opinions, they being rendered in the present case and the judgment of the trial court (Special Term) affirmed. 214 N.Y. 154.
It appeared from the testimony that one of the laborers employed was a subject of the King of Italy (the nationality of the others was not shown), and a treaty between the United States and that country, signed February 25, 1913, was received in evidence over the objection of the district attorney on the ground that "none of the parties to the proceeding is a subject of the King of Italy." Treaties with other countries were also received in evidence. To them the district attorney objected on the ground that none of the parties to the proceedings and "nobody who was connected in any way with the subject-matter of the contract or employed in the performance of the work" was "a subject or citizen of any of the countries referred to."
The provisions of the treaty with Italy are set out in the opinion in the Heim Case and the provisions of the other treaties are not, so far as their application is concerned, materially different.
The contentions of plaintiff in error are based on the treaties and on the Fourteenth Amendment of the Constitution of the United States. The specifications of error are the same, though varying in expression, as those in the Heim Case, and there considered and declared untenable. There is added the view that a distinction made between aliens and citizens violates the principle of classification. We think this view is also without foundation.
Judgment affirmed.